PER CURIAM.
We affirm Appellee’s speedy trial discharge because the trial court had the discretion to conclude on the record that the state had actual notice of, and intentionally ignored, Appellee’s prematurely filed demand for reciprocal discovery. The demand was filed and served prior to the state’s issuance of the formal information.
There is no indication or finding of intentional misconduct by the defense and the record supports Appellee’s allegations of prejudice if forced to trial prior to the expiration of the speedy trial period. The state’s only explanation for ignoring the actual notice was that the prosecutor wanted to see what transpired in Appellee’s transfer to a “drug court” division of the court before complying with the discovery request.
*536We need not address whether a prematurely filed discovery demand would be enforceable in the absence of actual notice.
ANSTEAD and STONE, JJ., concur.
OWEN, WILLIAM C., Jr., Senior Judge, dissents with opinion.